 


109 HR 4986 IH: To amend title 46, United States Code, to require the Secretary of Homeland Security to prioritize maritime transportation security grants based on the risks and vulnerabilities of ports and the proximity of ports to critical infrastructure or urban or sensitive areas.
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4986 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Frelinghuysen introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To amend title 46, United States Code, to require the Secretary of Homeland Security to prioritize maritime transportation security grants based on the risks and vulnerabilities of ports and the proximity of ports to critical infrastructure or urban or sensitive areas. 
 
 
1.Priority in awarding maritime transportation security grantsSubsection (a) of section 70107 of title 46, United States Code, is amended to read as follows: 
 
(a)In general 
(1)Establishment of grant programThe Secretary shall establish a grant program for making a fair and equitable allocation of funds to implement Area Maritime Transportation Security Plans and facility security plans among port authorities, facility operators, and State and local government agencies required to provide port security services. Before awarding a grant under the program, the Secretary shall provide for review and comment by the appropriate Federal Maritime Security Coordinators and the Maritime Administrator. In administering the grant program, the Secretary shall take into account national economic and strategic defense concerns. 
(2)Priority in awarding grantsIn awarding a grant under the grant program established under subsection (a), the Secretary shall prioritize port authorities, facility operators, and State or local government agencies that provide port security based on— 
(A)the risks and vulnerabilities of the port for which the port authority, facility operator, or State or local government agency provides security; and 
(B)the proximity of such port to critical infrastructure or to an urban or sensitive area. .  
 
